Title: From John Adams to John Adams Smith, 12 May 1821
From: Adams, John
To: Smith, John Adams



my dear Sir
Montezillo May 12th 1821

I thank you for your kind letter of the 7th. December last. The subject of it is of great and ominous importance—That our National and statistical Constitutions are susceptable of Ameliorations, I agree with you. But Constitutions are unweildy Things and of very difficult management—
One of the most intricate and difficult question is that which you mention universal suffrage. Indeed I cannot clearly comprehend what is meant by the Phrase Universal suffrage. Are there to be no limitations—? is the whole human species to be allowed an equal vote—? are all the Women and Children to turn out? are all the parish paupers to come to the Hustings—? are all the gaols to be emptied and all the Prisoners to appear? are all the Gipsys and beggers in the town streets and the fields to be assembled?
I have had considerable opportunities to see the People of France England Holland and America, and am fully convinced of the necessity of some limitations—I believe you will acknowledge that society has a right to prescrible some limitations. And if any, how many? and to what extent? What shall be the rule, and the standard!—In general Discretion, Independence, a judgement and will, are the only rule that reason can answer
This subject gives me great anxiety. It will cost Mankind I fear an hundred years of civil and other Wars: but I have only strength left to subscribe / the Name of your affectionate / Grand Father
John Adams